Exhibit 10.25

CINCINNATI MILACRON INC.
1994 Long-Term Incentive Plan
As Amended July 29, 2004

Section 1.  GENERAL PROVISIONS 1.1    Purposes The purposes of the 1994
Long-Term Incentive Plan (the "Plan") of Cincinnati Milacron Inc. (the
"Company") are to promote the interests of the Company and its shareowners by
(i) helping to attract and retain individuals of outstanding ability; (ii)
strengthening the Company's capability to develop, maintain and direct a
competent management team; (iii) motivating key employees, by means of
performance-related incentives; (iv) providing incentive compensation
opportunities which are competitive with those of other major corporations; and
(v) enabling such individuals to participate in the long-term growth and
financial success of the Company. 1.2 Definitions "Affiliate" - means any
corporation or other entity which is not a Subsidiary but as to which the
Company possesses a direct or indirect ownership interest and has power to
exercise management control. "Award" - means a Stock Option grant, a Restricted
Stock grant and/or a Performance Award under the Plan. "Board of Directors" -
means the board of directors of the Company. "Code" - means the Internal Revenue
Code of 1986, as it may be amended from time to time. "Committee" - means those
members of the Personnel and Compensation Committee of the Board of Directors,
none of whom are Participants except under Section 5 herein, who are
disinterested with regard to the Plan as set forth in Rule 16b of the Exchange
Act and who qualify as an outside director pursuant to Code Section 162(m) and
any regulations issued thereunder. "Common Stock" - means the common shares of
the Company. "Corporation" - means the Company, its divisions, Subsidiaries and
Affiliates. "Cost of Capital" - means dividends paid by the Company on its
preferred and common stock adjusted to a pre-tax basis plus consolidated pre-tax
interest expense. "Director" - means a member of the Board of Directors of the
Company. "Disability Date" - means the date on which a Participant is deemed
disabled under the employee benefit plans of the Corporation applicable to the
Participant. "Employee" - means any salaried employee of the Corporation. "EVA"
- means Economic Value Added, which is the amount by which the before-tax
earnings before interest costs exceeds or is less than the Cost of Capital as
approved by the Board of Directors and the Company's independent auditors.
"Exchange Act" - means the Securities Exchange Act of 1934, as amended. "Fair
Market Value" - means the average of the high and low prices of the Common Stock
on the date on which it is to be valued hereunder, as reported for New York
Stock Exchange-Composite Transactions, or if there were no sales of Common Stock
on that day, the next preceding day on which there were sales. "Incentive Stock
Options" - means Stock Options which constitute "incentive stock options" under
Section 422 (or any successor section) of the Code. "Non-Employee Director" -
means a Director who is not an Employee. "Non-Qualified Stock Options" - means
Stock Options which do not constitute Incentive Stock Options. "Participant" -
means an Employee who is selected by the Committee to receive an Award under the
Plan. "Performance Award" - means an award of cash or Common Stock pursuant to
Section 4. "Performance Cycle" - means a fiscal year of the Company in which
this Plan is in effect. "Restricted Period" - means the period of up to three
(3) years selected by the Committee during which a grant of Restricted Stock may
be forfeited to the Company. "Restricted Stock" - means shares of Common Stock
contingently granted to a Participant under Sections 3, 4 or 5 of the Plan.
"Retirement Date" - means the actual date of retirement from the Company (i) for
those Participants who have attained age 55 and have at least ten Years of
Credited Service (as that term is defined in the Cincinnati Milacron Retirement
Plan); or, (ii) as may be determined under a temporary early retirement program.
"Return on Capital" - means the pre-tax earnings of the Corporation as approved
by the Committee plus consolidated pre-tax interest expense. "Share Value" -
means the average of the Fair Market Value of the Common Stock for the two month
period following the end of the Performance Cycle. "Stock Options" - means an
Incentive Stock Option and/or a Non-Qualified Stock Option granted under Section
2 of the Plan. "Subsidiary" - means any corporation in which the Company
possesses directly or indirectly fifty percent (50%) or more of the total
combined voting power of all classes of its stock. 1.3 Administration The Plan
shall be administered by the Committee, which shall at all times consist of
three or more members. The Committee shall have sole and complete authority to
adopt, alter and repeal such administrative rules, guidelines and practices
governing the operation of the Plan as it shall from time to time deem
advisable, and to interpret the terms and provisions of the Plan. The
Committee's decisions are binding upon all parties. 1.4 Eligibility All
Employees who have demonstrated significant management potential or who have
contributed in a substantial measure to the successful performance of the
Corporation, as determined by the Committee, are eligible to be Participants in
the Plan. Also, in instances where another corporation or other business entity
is being acquired by the Company, and the Company has assumed outstanding
employee option grants and/or the obligation to make future or potential grants
under a prior existing plan of the acquired entity, adjustments are permitted at
the discretion of the Committee subject to Section 1.5(a) below. Awards to
Employees are made at the discretion of the Committee. Non-Employee Directors
shall also participate pursuant to Section 5 herein. 1.5 Shares Reserved (a) 
There shall be reserved for grant pursuant to the Plan a total of 2,000,000
shares of Common Stock. In the event that (i)a Stock Option expires or is
terminated unexercised as to any shares covered thereby, or (ii) Restricted
Stock grants, other than those to the Company's officers and Non-Employee
Directors, are forfeited or unearned for any reason under the Plan, such shares
shall thereafter be again available for grant pursuant to the Plan. (b)  In the
event of any change in the outstanding shares of Common Stock by reason of any
stock dividend or split, recapitalization, merger, consolidation, spin-off,
combination or exchange of shares or other corporate change, or any
distributions to common shareholders other than cash dividends, the Committee
shall make such substitution or adjustment, if any, as it deems to be equitable,
as to the number or kind of shares of Common Stock or other securities granted
or reserved for grant pursuant to the Plan, the number of outstanding Stock
Options and the option price thereof, and the number of payable Performance
Awards and shares of Restricted Stock. 1.6 Change of Control Change of Control
shall mean - · a Person or Group other than a trustee or other fiduciary of
securities held under an employee benefit plan of the Company or any of its
subsidiaries, is or becomes a Beneficial Owner, directly or indirectly, of stock
of the Company representing 20% or more of the total voting power of the
Company's then outstanding stock and securities; provided, however, that for
purposes of this subsection (a), the following acquisitions shall not constitute
a Change of Control: (i) any acquisition directly from the Company, (ii) any
acquisition by the Company, (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (iv) any acquisition by any corporation pursuant to
a transaction which complies with clause (i) of section (c) of this section; ·
individuals who, as of the date hereof, constitute the Board (the "Incumbent
Board"), cease for any reason to constitute a majority thereof; provided,
however, that any individual becoming a director whose election, or nomination
for election by the Company's stockholders, was approved by a vote of at least
60% of the directors then comprising the Incumbent Board shall be considered as
though such individual was a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person or Group other than the Board; · there is
consummated a merger, consolidation or other corporate transaction, other than
(i) a merger, consolidation or transaction that would result in the voting
securities of the Company outstanding immediately prior to such merger,
consolidation or transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 66?% of the combined voting power of the stock
and securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger, consolidation or transaction, or (ii)
a merger, consolidation or transaction effected to implement a recapitalization
of the Company (or similar transaction) in which no Person or Group is or
becomes the Beneficial Owner, directly or indirectly, of stock and securities of
the Company representing more than 20% of the combined voting power of the
Company's then outstanding stock and securities; · the sale or disposition by
the Company of all or substantially all of the Company's assets other than a
sale or disposition by the Company of all or substantially all of the assets to
an entity at least 66?% of the combined voting power of the stock and securities
of which is owned by Persons in substantially the same proportions as their
ownership of the Company's voting stock immediately prior to such sale; or · the
stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company. "Person" shall mean any person (as defined in
Section 3(a)(9) of the Securities Exchange Act (the "Exchange Act"), as such
term is modified in Section 13(d) and 14(d) of the Exchange Act) other than (i)
any employee plan established by the Company, (ii) any affiliate (as defined in
Rule 12b-2 promulgated under the Exchange Act) of the Company, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by stockholders
of the Company in substantially the same proportions as their ownership of the
Company. "Group" shall mean any group as defined in Section 14(d)(2) of the
Exchange Act. "Beneficial Owner" shall mean beneficial owner as defined in Rule
13d-3 under the Exchange Act. In the event of a Change of Control of the Company
(1) all time periods relating to the exercise or realization of Awards shall be
accelerated so that such Awards may be exercised or realized in full beginning
immediately following the Change of Control and extending for the remaining
normal exercise period, (ii) all Common Stock deferred pursuant to Section 4(c)
herein shall be released to the participant, and (iii) all Performance Awards
eligible to be earned for the outstanding Performance Cycle will be immediately
payable in full. Notwithstanding any other provision of this Plan to the
contrary, and only with respect to Awards granted on or after February 10, 2004,
a "Change of Control" shall not occur solely as a result of a financial
restructuring or recapitalization of the Company that may occur during 2004 (the
"2004 Restructuring") and, accordingly, the occurrence of the 2004 Restructuring
shall not result in, among other things, (a) the accelerated vesting,
exercisability, release, realization or payment of any such Awards and (b) the
deemed satisfaction of any performance criteria related to any such Awards. 1.7
Withholding The Corporation shall have the right to deduct from all amounts paid
in cash any taxes required by law to be withheld therefrom. In the case of
payments of Awards in the form of Common Stock, the amount of any taxes required
to be withheld with respect to such Common Stock from the Participant may, at
the Committee's discretion, be paid in cash, by tender by the Employee of the
number of shares of Common Stock whose Fair Market Value equals the amount
required to be withheld or, except for Non-Employee Directors receiving Awards
of Common Stock pursuant to Section 5 herein, use of the Company's Key Employee
Withholding Tax Loan Program. 1.8 Nontransferability No Award shall be
assignable or transferable except by will or the laws of descent and
distribution, and no right or interest of any Participant shall be subject to
any lien, obligation or liability of the Participant. 1.9 No Right to Employment
No person shall have any claim or right to be granted an Award, and the grant of
an Award shall not be construed as giving a Participant the right to be retained
in the employ of the Corporation. Further, the Corporation expressly reserves
the right at any time to dismiss a Participant free from any liability, or any
claim under the Plan, except as provided herein or in a Stock Option or
Restricted Stock agreement. 1.10 Construction of the Plan The validity,
construction, interpretation, administration and effect of the Plan and of its
rules and regulations, and rights relating to the Plan, shall be determined
solely in accordance with the laws of Ohio. 1.11 Amendment (a) The Board of
Directors may amend, suspend or terminate the Plan or any portion thereof at
anytime, provided that no amendment shall be made without stockholder approval
which shall (i) increase (except as provided in Section 1.5(b) hereof) the total
number of shares reserved for grant pursuant to the Plan, (ii) change the class
of Employees eligible to be Participants, (iii) decrease the minimum option
prices stated in Section 2.1 hereof (other than to change the manner of
determining Fair Market Value to conform to any then applicable provision of the
Code or regulations thereunder), or (iv) extend the maximum period during which
Non-Qualified Stock Options or Incentive Stock Options may be exercised or
reduce the restriction period for Restricted Stock Awards (except as provided in
Section 1.6 hereof). (b) With the consent of the Participant adversely affected
thereby, the Committee may amend or modify any outstanding Award in any manner
not inconsistent with the terms of the Plan, including without limitation, to
change the date or dates as of which (i) a Stock Option becomes exercisable,
(ii) the restrictions on shares of Restricted Stock are removed or (iii) a
Performance Award is payable. 1.12 Authority of Committee Subject to the
provisions of the Plan, the Committee shall have the sole and complete authority
to determine the Employees to receive Awards, and: (a) Stock Options. The number
of shares to be covered by each Stock Option and the conditions and limitations,
if any. in addition to those set forth in Section 2.2 hereof, applicable to the
exercise of the Stock Option shall be determined by the Committee. The Committee
shall have the authority to grant Incentive Stock Options, or to grant
Non-Qualified Stock Options, or to grant both types of Stock Options.
In the case of Incentive Stock Options, the maximum aggregate Fair Market Value
(at the date of grant) of the shares, under this Plan or any other plan of the
Company or a corporation which (at the date of grant) is a parent of the Company
or a Subsidiary, which are exercisable by an Employee for the first time during
any calendar year shall not exceed $100,000 or, if different, the maximum
limitation in effect at the time of grant under Section 422 of the Code, or any
successor provision. (b) Restricted Stock. The number of shares of Restricted
Stock to be granted to each Participant, the duration of the Restricted Period
during which and the conditions under which the Restricted Stock may be
forfeited to the Company, and the terms and conditions of the Award in addition
to those contained in Section 3.1 shall be determined by the Committee. Such
determinations shall be made by the Committee at the time of the grant. 1.13
Effective Dates The Plan shall be effective on January 2, 1994, and shall expire
on the earlier of (i) a date determined by the Board of Directors, or (ii) the
full use of the shares reserved for grant pursuant to the Plan, provided
however, that the Plan shall be null and void unless approved at the 1994 annual
meeting of the shareholders of the Company. 1.14 Government and Other
Regulations The obligation of the Company with respect to Awards shall be
subject to all applicable laws, rules and regulations and such approvals by any
governmental agencies as may be required, including, without limitation, the
effectiveness of any registration statement required under the Securities Act of
1933, and the rules and regulations of any securities exchange on which the
Common Stock may be listed. For so long as the Common Stock is registered under
the Exchange Act, the Company shall use its reasonable efforts to comply with
any legal requirements (a) to maintain a registration statement in effect under
the Securities Act of 1933 with respect to all shares of Common Stock that may
be issued to Holders under the Plan, and (b) to file in a timely manner all
reports required to be filed by it under the Exchange Act. 1.15 Non-Exclusivity
Neither the adoption of the Plan by the Board of Directors nor the submission of
the Plan to the stockholders of the Company for approval shall be construed as
creating any limitations on the power of the Board of Directors to adopt such
other incentive arrangements as it may deem desirable including, without
limitation, the granting of stock options and the awarding of stock and cash
otherwise than under the Plan, and such arrangements may be either generally
applicable or applicable only in specific cases. 1.16 Forfeiture Provision If
the Employee has (i) used for profit or disclosed confidential information or
trade secrets of the Company to unauthorized persons, or (ii) breached any
contract with or violated any legal obligations to the Company, or (iii) failed
to make himself or herself available to consult with, supply information to, or
otherwise cooperate with the Company at reasonable times and upon a reasonable
basis, or (iv) engaged in any other activity which would constitute grounds for
his or her discharge for cause by the Company or a Subsidiary, the Employee will
forfeit all undelivered portions of an Award. Section 2.  STOCK OPTIONS 2.1
Option Price The Committee shall establish the option price at the time each
Stock Option is granted, which price shall not be less than 100% of the Fair
Market Value of the Common Stock on the date of grant. The option price shall be
subject to adjustment in accordance with the provisions of Section 1.5(b)
hereof. 2.2 Exercise of Options (a) Except as stated in Section 2.2(c), each
Stock Option by its terms shall require the Participant to remain in the
continuous employ, or service to the Board of Directors if the individual is a
Non-Employee Director and awarded Stock Options under Section 5 herein, of the
Corporation for at least two years from the date of grant of the Stock Option
before any part of the Stock Option shall be exercisable. Non-Qualified Stock
Options and Incentive Stock Options may not be exercisable later than ten years
after their date of grant. (b) Stock Options shall become exercisable in
installments with twenty-five percent (25%) becoming exercisable upon the second
anniversary of the date of grant of the Stock Option and additional increments
of twenty-five percent (25%) of the Stock Option shall become exercisable on
each anniversary thereafter until the entire Stock Option is exercisable. (c) In
the event a Participant ceases to be an Employee or a Non-Employee Director as a
result of his death, all time periods related to the exercise of any outstanding
Stock Options shall be accelerated and the Stock Options shall become
exercisable immediately following the Participant's death and extending for the
remaining normal exercise period. In the event a Participant ceases to be an
Employee or a Non-Employee Director upon the occurrence of his Retirement Date,
Disability Date, or otherwise with the consent of the Committee, his Stock
Options shall be exercisable as described in 2.2(b) above as if the individual
had remained as an Employee or Non-Employee Director. The Committee may at any
time and with regard to all Participants or any individual Participant
accelerate time periods related to the exercise of any outstanding Stock
Options, and the Stock Option shall become exercisable immediately thereafter
and extending for the remaining normal exercise period. In all other
circumstances when a Participant ceases to be an Employee or a Non-Employee
Director, his rights under all Stock Options shall terminate immediately. (d)
Each Stock Option shall be confirmed by a Stock Option agreement executed by the
Company and by the Participant which agreement shall designate the Stock Options
granted as Incentive Stock Options or Non-Qualified Stock Options. The option
price of each share as to which an Option is exercised shall be paid in full
five (5) days from the date of such exercise, but in no event shall the shares
issued pursuant to said option exercise be delivered to the Participant until
said payment has been received by the Company. Such payment shall be made in
cash, by tender of shares of Common Stock owned by the Participant valued at
Fair Market Value as of the date of exercise, subject to such limitations on the
tender of Common Stock as the Committee may impose, pursuant to the provisions
of the Company's Key Employee Stock Option Loan Program, if applicable, (or any
other loan program or arrangement which may be established by the Company under
this Plan, or otherwise) or by a combination of the foregoing. 2.3 Maximum
Number of Shares The maximum number of shares that may be granted to any
Participant under all Stock Option Awards under this Plan during any one year
shall not exceed 100,000 shares. Section 3.  RESTRICTED STOCK GRANTS 3.1 The
terms and conditions regarding Restricted Stock grants are as follows: (a)
Shares of Restricted Stock may not be sold, assigned, transferred, pledged or
otherwise encumbered, except as herein provided, during the Restricted Period.
Certificates issued in respect of shares of Restricted Stock shall be registered
in the name of the Participant and deposited by him, together with a stock power
endorsed in blank, with the Company. At the expiration of the Restricted Period,
the Company shall deliver such certificates to the Participant or his legal
representative, except that the Participant may defer receipt of his Restricted
Stock under terms established by the Committee by extending the Restricted
Period. (b) Except as provided in subsection (a) hereof, the Participant shall
have all the rights of a holder of Common Stock, including but not limited to
the rights to receive dividends and to vote during the Restricted Period. (c) In
the event a Participant ceases to be an Employee or a Non-Employee Director
during the Restricted Period as a result of his death, the restrictions imposed
hereunder shall immediately lapse with respect to such shares of Restricted
Stock. In the event a Participant ceases to be an Employee or a Non-Employee
Director during the Restricted period and upon the occurrence of his Retirement
Date, Disability Date, or with the consent of the Committee, the restrictions
imposed hereunder shall continue as if the individual had remained as an
Employee or Non-Employee Director. The Committee may at any time and with regard
to all Participants or any individual Participant lapse any restrictions imposed
hereunder with respect to shares of Restricted Stock. In all other circumstances
in which a Participant ceases to be an Employee or Non-Employee Director, all
shares of Restricted Stock shall thereupon be forfeited to the Company and the
certificate or certificates representing such Restricted Stock shall be
immediately canceled. (d) Each grant shall be confirmed by a Restricted Stock
agreement executed by the Company and by the Participant. Section
4.  PERFORMANCE AWARD (a) The Committee shall determine which Participants are
eligible to receive Performance Awards. Performance Awards will be based on a
positive EVA for the Company. At the end of each Performance Cycle, EVA shall be
determined. In the event EVA for the Company is large enough to enable all
Participants to achieve 50% of the maximum EVA award possible under the
Cincinnati Milacron Short-Term Incentive Plan, then the Participant shall
receive a performance award of 25% of his base income. (b) At the Participant's
election the Performance Award may be in cash or Common Stock. In the event the
Participant elects to receive the payment in Common Stock, the Participant will
receive, via deferral account with the Company, an amount equal to the Share
Value of the number of shares equal to the Award. The shares shall be deferred
until the earlier of the Participant's Retirement Date or the Participant's
termination from the Company. In the event the Participant elects to receive the
payment in Common Stock the Participant will also receive an additional and
equal number of shares of Restricted Stock. Payment will be made as soon as
possible after the Company receives and the Committee approves the report of the
Company's independent auditors. (c) In the event that a potential recipient of a
Performance Award ceases to be an Employee upon the occurrence of his death,
Retirement Date or Disability Date prior to the end of the Performance Cycle,
then the Performance Award under Section 4(a) above shall be payable to the
Participant or such Participant's heirs or legal representatives at the end of
the applicable Performance Cycle. In all other circumstances in which a
Participant ceases to be an Employee, Performance Awards shall terminate and no
amounts shall be payable at any time. (d) Recipients of Performance Awards may
elect to defer a portion or all of a Performance Award payment provided that the
Participant's election to defer is made prior to the first day of the
Performance Cycle (April 1 for the Performance Cycle commencing in 1994).
Amounts so deferred shall have interest credited to the Participant's account at
rates determined by the Committee from time to time. Such election shall be
irrevocable and shall specify the date as of which deferred amounts are to be
paid. Section 5.  NON-EMPLOYEE DIRECTORS (a) Each individual who first is
elected a Non-Employee Director after the effective date of the Plan, but before
the expiration of the Plan, shall be granted automatically upon election an
Award of 500 shares of Restricted Stock. Each individual then serving as a
Non-Employee Director shall receive a Non-Qualified Stock Option of 1,000 shares
at or about the effective date of the Plan and at the beginning of each of the
Company's fiscal years thereafter so long as the Plan is in effect. This formula
may not be amended more than once within any six month period other than to
comport with changes in the Code. (b) Notwithstanding anything contained in
Section 5(a) to the contrary, effective as of July 29, 2004, Non-Employee
Directors shall no longer be entitled to receive any Award under this Plan.



--------------------------------------------------------------------------------